 624DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited States Postal Service and National Associationof Letter Carriers,AFL-CIO,Local 283. Case 23-CA-4323(P)August 21, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOrelated grievances.In view of theabovefacts, it is evident that this casenow concerns an abstract issue having no impactupon the day-to-dayrelations between Respondentand the Union and that there is virtually nothing ofsubstance for the Board toremedy.We therefore shalldirect that the complaint be dismissed in its entirety?SeeAmerican Federationof Musicians, Local 76, AFL-CIO,202 NLRB No. 80.ORDEROn February 26, 1973, Administrative Law JudgeBenjamin B. Lipton issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand finds merit in certain of Respondent's exceptions.Accordingly, we have decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The issue here is whether Respondent violated Sec-tion 8(a)(5) of the Act by suspending the processingof employee Henry Piotrak's grievance pending adju-dication of both an unfair labor practice charge andan employment discrimination complaint which thegrievant had filed on the same subject. The grievance,charge, and complaint all related to a warning letterwhich Piotrak's foreman had placed in his personnelfile.When the charge and complaint were dismissed,Respondent processed the grievance and removed thewarning letter.The grievance and employmentdiscriminationcomplaint were both processed pursuant to the provi-sions of the 1968 bargaining agreement between Re-spondent and the National Association of LetterCarriers. Respondent believed certain of those provi-sions authorized its suspending the processing ofPiotrak's grievance pending adjudication of his relat-ed employment discrimination complaint.' The provi-sions on which it relied were not incorporated in thesuperseding 1971 bargaining agreement and so willnot lead to further similar instances of suspension ofthe grievance process.At the hearing before the Administrative LawJudge the parties stipulated that Respondent had pro-cessed other of Piotrak's grievances although he hadconcurrent unfair labor practice charges pending. Theimport of that stipulation is that Respondent no lon-ger relies on the pendency of unfair labor practicecharges as grounds for suspending the processing ofPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.'The contract provides that claims of employment discrimination, basedon race, creed,color, national origin,or sex,shall be adjudicated underUnited States Postal Service and Civil Service Commission regulations, butthiswill not prohibit the Department from processing the grievance to aconclusion prior to and/or simultaneously with the investigation and adjudi-cation of the complaint of discrimination2 In view of their disposition of the complaint,Chairman Miller and Mem-ber Kennedy find it unnecessary to pass on Respondent's contention thatcertain aspects of this proceeding should be deferred to arbitration underCollyerInsulatedWire,192 NLRB 837DECISIONSTATEMENT OF THE CASEBENJAMINB. LIPTON, Administrative Law Judge: On De-cember 14, 1972,' this case was tried before mein Houston,Texas, upon a complaint by General Counsel 2alleging thatRespondent violated Section 8(a)(5) and (1) of the Act.Briefswere submitted by General Counsel andResondent.Upon the entire record,' I make the following:?FINDINGS OF FACTIJURISDICTIONUnder the authority of the Postal Reorganization Act, 39U.S.C. Sec. 1209(a), effective July 1, 1971, Respondent issubject to the jurisdiction of the Board. Respondent oper-ates afacility, solely involved herein, at Hobby Airport,Park Place Station, Houston, Texas.11THE LABOR ORGANIZATIONS INVOLVEDNational Association of Letter Carriers, AFL-CIO, here-1All dates are in 1972, unless otherwise noted2 The original charge was filed April 26 and amended June 6; the com-plaint issuedNovember 133Pursuant to motion, without objection,the transcript at 32,1 25 is herebycorrected to read-"late October of 1972 "Respondent'smotion to dismiss is disposed of in accordance with thefindings below205 NLRB No. 98 UNITED STATES POSTAL SERVICEin called NALC, and its Local 283, herein called the Charg-ing Party or Union, are each labor organizations within themeaning of Section 2(5) of the National Labor RelationsAct, herein called the Act.IIITHE UNFAIR LABOR PRACTICESA. IssueWhether Respondent, subject to the grievance procedurein a collective-bargaining contract, violated Section 8(a)(5)by refusing to process a grievance, and so notifying thegrievant,-until therewere adjudications of pendingcharges filed with the instant Board, and with the "EEO"(an internal complaint procedure within the U.S. PostalService).B.Undisputed Facts 5On December15, 1971, HenryP. Piotrak,a mail carrier,was issued a letter of warningby hisforeman.Piotrak, inconjunction with the Union,filed a grievance,evidenced bya formal letter dated January 18, requestinginter aliathatthe letter of warning be removed from his personnel file.Theretofore,the Union had filed an unfair labor practicecharge on January 14 (Case23-CA-4215(P)),6and anEEO 7 complaint within Respondent's organization. DatedJanuary 25,a letter was sent to Piotrak on behalf of theHouston postmaster,stating:Reference is made to your letter received January 20,1972, stating you are filing a grievance because of aletter of warning issue to you... .Ihave received information you have filed an UnfairLaborCharge and an E. E.O. Complaint regarding thissame subject.In that both of these complaints are un-der investigation I am deferring a decision on yourgrievance until these complaints have been adjudicat-ed.The foregoing letter,containing Respondent's explicit posi-tion,which it subsequently carried out, presents the essen-tial basis for General Counsel's complaint.On March 7,the Regional Director refused to issue acomplaint in Case 23-CA-4215(P), and thereafter an appealwas denied .8 In late October,after receiving a disposition onthe EEO complaint,Respondent notified the Union that ithad processed Piotrak's grievance and withdrawn the warn-ing letter from his file.5Virtually all the relevant evidence was admitted by stipulation6 Alleging in substance excessive observation and harassment of Piotrak byhis supervisors, since September 1, 1971, in violation of Section8(a)(1) and(4) of the ActDistinguished from the U S Equal Employment Opportunity Commis-sion8The formal dispositions of this charge, offered by Respondent, wererejected at the hearing They are in any event matters in which official noticemay betaken so faras they may be relevant For the purpose of describingthese instrumentsupon which Respondent relies, the exhibits marked R-2through R-5 are hereby admittedC. Conclusions625Respondent does not generally question its obligation tothe Union to process grievances and otherwise to engage inbargainingwithin the terms of a collective-bargainingagreement as it affects the Houston installation?The controlling law, involving fundamental collective-bargaining principles, has been long and clearly established."The duty to bargain unquestionably extends beyond theperiod of contract negotiations and applies to labor man-agement relations during the term of a contract."10 "Thegrievance procedure is . . . a part of thecontinuouscollec-tive-bargaining process." (Emphasis added.) I I The employ-ermay not refuse to process a grievance 12 or otherwisefailed to bargain,13 during the pendency of unfair laborpractice charges. Similarly, the continuity of the statutorybargaining obligationmay not be suspended by theemployer's unilateral deferral of the grievance procedureuntil it obtains an adjudication of a related complaint bysome other forum, such as the EEO in the present case.The various arguments in Respondent's brief have beenconsidered and found without merit. That the Union'scharges do not specifically allege the issue of Respondent'sdeferral of the Piotrak's grievance does not present a fatalvariance with General Counsel's complaint.) Respondent'sinsistent position reflected in the January 25 letter to Piot-rak in itself refutes its further claim that it satisfied allbargaining obligations by certain procedural discussions re-lating to the grievance prior to January 25. Thereafter, nei-ther side attempted to confer with the other concerning thedeferred grievance. In the circumstances, the Union wasunder no obligation to press beyond the January 25 letter,and its failure to do so cannot serve Respondent as a de-fense.Perhaps a clearer understanding of Respondent's con-duct lies in its contention that a practice existed wherein theprocessing of certain grievances was deferred pending adju-dication of complaints under the EEO procedure. This as-serted defense is misconceived factually and legally. Thereisno evidence that the Union was a party to such a prac-tice-outside the applicable collective-bargaining con-tract 15 or within it. More significantly, it is not contended9Respondent recognized and entered into successive contracts withNALC and other national labor organizations Piotrak's grievance was filedand accepted pursuant to the grievance procedures of the March 1968 con-tract by reason of a "moratorium" provision in the current contract enteredinto as of July 20, 197110N L R B v. Acme Industrial Co,385 U S 432, 436 (1967)11United Steelworkers of America vWarrior & Gulf NavigationCo, 363U S 575, 58112E g.,Winchester Electronics, Inc,128 NLRB 1292, 131713E g ,Ray Brooks v N L R B,348 U S 96, 103,Screen Print Corporation151NLRB 1272 (and court cases cited)14 It is sufficient, as I would find, that the allegations in the complaint arerelated to, and "grew out of" General Counsel's investigation of, the unlawfulrefusal to bargain alleged in the charges SeeN L R B v Fant Milling Co,360 U S 301 (1959).15The sole basis of such practice proffered by Respondent, and rejected,are letters from agents of the U S Civil Service Commission pertaining toaction taken in two individual cases of alleged discrimination in 1970 and1971The letters refer to a "policy" of suspending the "adverse action" orgrievance appeals until receipt of an "investigative report" or an "adjudica-tion" on the particular EEO complaint It was not shown that the Union wasaware of these letters or involved in those cases 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor does it appear that the contract contains any bindingagreement to adopt such a deferral procedure as describedby Respondent. Indeed, the contract specifies time limita-tions of 3 to 10 days for each party to invoke the successivesteps in the grievance machinery. Further, the contract pro-vides:V. Discrimination1.When an employee alleges in his grievance appealthat the action complained of is based in whole or inpart on discrimination because of race, creed, color,national origin, or sex, the claim of the discriminationshall be adjudicated under the regulations of the CivilService Commission and Departmental regulations.2.However, this will not prohibit the Departmentfrom processing the grievance to a conclusion prior toand/or simultaneously with the investigation and adju-dication of the complaint of discrimination.It is of no assistance to Respondent to show that it hasutilized an independent EEO procedure in handling certainclaims of discrimination, e.g., those based on race or sex,however commendable in purpose. After the effective dateof the Postal Reorganization Act, on July 1, 1971, any prac-tice of deferring the processing of grievances would notproperly supersede specified procedures of the bargainingagreement,or operate as a waiver 16 of the representationrights of employees or those of the recognized union underthe National Labor Relations Act, as shown above. Butwholly apart from any practice as to EEO complaints, therecould be nojustification for the failure to process grievancesbecause of the pendency of unfair labor practice chargesbefore the Board.There is no substance to the further contention that theissues herein have been mooted or that a remedial order isunnecessary, for the reason that Respondent decided, inNovember, to grant the grievance and remove the letter ofwarning from Piotrak's file. By withholding its action untilsuch time, Respondent only demonstrated its adherence tothe deferral position, stated in the January 25 letter, for aperiod of 10 months until "adjudications" occurred as toboth the unfair labor practice charges and the EEO com-plaint.That Respondent's agents acted in good faith inconstruing internal regulations, although erroneous in law,does not detract from the serious impact of its conductrelating not only to Piotrak's grievance but to future rela-tions of all affected parties to the collective-bargaining con-tract.Upon all the evidence, I am constrained to conclude thatRespondent violated Section 8(a)(5) by refusing and failingto process Piotrak's grievance, in each and in both respects,pending disposition of the unfair labor practice charge, andpending disposition of the EEO complaint.Upon the foregoing findings of fact, and upon the entirerecord of this case, I make the following:16 SeeRockwell-Standard Corporation,166 N LRB 124, 132, and court casescited, to the effect that, even when a waiver is expressed in a contract,itmustappear that the particular matter was fully discussed or consciously exploredand the unionconsciously yielded or clearly and unmistakably waived itsinterest inthe matterCONCLUSIONS OF LAW1.Respondent, United States Postal Service, is subject tothe Board's jurisdiction by virtue of the Postal Reorganiza-tion Act, 39 U.S.C. Sec. 1209(a).2.NALC, and its Local 283, are each labor organizationswithin the meaning of Section 2(5) of the Act.3.All city letter carriers employed by Respondent, ex-cluding managerial personnel, professional employees, em-ployees engaged in personnel work in other than a purelynonconfidential clerical capacity, postal inspection serviceemployees, Christmas casual employees, guards, and super-visors as defined in the Act constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material herein, NALC has been, and isnow, the exclusive representative for the purposes of collec-tive bargaining of the employees in the unit described abovewithin the meaning of Section 9(a) of the Act.5.By refusing and failing, on and after January 25, 1972,to process the grievance of Henry P. Piotrak until it ob-tained a disposition of a pending unfair labor practicecharge, and a disposition of a pending EEO complaint(within its own internal organization), Respondent has en-gaged in a refusal to bargain with NALC, and its dulydelegated and recognized agent, Local 283, as the exclusiverepresentative of the employees in the aforesaid appropriateunit, and has thereby engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and (1)of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this case, and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER17Respondent, United States Postal Service, its officers andits agents, shall:1.Cease and desist from:(a)Refusing to bargain collectively with NALC, or itsduly designated agent, Local 283, as the exclusive bargain-ing representative of the employees in the appropriate unit,described above, by deferring or suspending the processingof grievances of employees employed at its Park Place Sta-tion,Houston, Texas, until there has been a disposition ofany pending unfair labor practice charge before the Board,or until there has been a disposition of any pending EEOcomplaint (within Respondent's internal organization).(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed in Section 7 of the National Labor RelationsAct.[7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes UNITED STATES POSTAL SERVICE2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Upon request, bargain collectively with NALC, or itsduly designated agent, Local 283, in processing grievancesof the employees in the appropriate unit.(b) Post at its Park Place Station, Hobby Airport, Hous-ton, Texas, copies of the attached notice marked "Appen-dix."18Copies of said notice, on forms provided by theRegional Director for Region 23, after being duly signed byRespondent, shall be posted immediately upon receiptthereof in conspicuous places, and be maintained for a peri-od of 60 consecutive days. Reasonable steps shall be takento ensure that said notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director for Region 23, in writ-ing,within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.18 In the eventthe Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelationsBoard" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectively with Na-tional Association of Letter Carriers, AFL-CIO, or its627duly designated agent, Local 283, as the exclusive rep-resentative of the employees in the appropriate unit, bydeferring or suspending the processing of grievances ofemployees employed at the Park Place Station, Hous-ton, Texas, until there has been a disposition of anypending unfair labor practice charge before the Na-a disposition of any pending EEO complaint.WE WILL, upon request, bargain collectively with Na-tional Association of Letter Carriers, or its duly desig-nated agent, Local 283, in processing gnevances of theemployees in the appropriate unit, as follows:All city letter carriers, excluding managerial person-nel, professional employees, employees engaged inpersonnel work in other than a purely nonconfiden-tial clerical capacity, postal inspection service em-ployees,Christmas casual employees, guards andsupervisors as defined in the Act.DatedByUNITED STATES POSTALSERVICE(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Dallas-Brazos Building, 1125 Bra-zos Street, Houston, Texas 77002, Telephone 713-226-4296.